                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

ANTHONY DEWAYNE WALKER,                                                       PLAINTIFF
ADC #107683

v.                         CASE NO. 2:17-CV-00132 BSM

WENDY KELLEY, et al.                                                       DEFENDANTS

                                         ORDER

      After de novo review of the record, United States Magistrate Judge Patricia S. Harris’s

recommended disposition [Doc. No. 64] is adopted. The defendants’ motion for summary

judgment [Doc. No. 45] is granted, and this case is dismissed with prejudice.

      IT IS SO ORDERED this 8th day of August 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
